2015 IL App (3d) 130969

                           Opinion filed April 22, 2015
_____________________________________________________________________________

                                         IN THE

                           APPELLATE COURT OF ILLINOIS

                                    THIRD DISTRICT

                                        A.D., 2015

THE VETERANS ASSISTANCE                   )  Appeal from the Circuit Court
COMMISSION OF GRUNDY COUNTY,              )  of the 13th Judicial Circuit,
ILLINOIS, and ELTON MONSON,               )  Grundy County, Illinois.
                                          )
         Petitioners-Appellants and       )
         Cross-Appellees,                 )
                                          )
         v.                               )
                                          )
THE COUNTY BOARD OF GRUNDY                )
COUNTY, ILLINOIS; KENNETH BUCK,           )
Commander of Morris American Legion Post )   Appeal No. 3-13-0969
No. 294; GLENN GAVRIL, Commander of       )  Circuit No. 11-MR-104
Coal City American Legion Post No. 796;   )
DOUGLAS MARTIN, Commander of Minooka )
American Legion Post No. 1188; ALAN LOVE, )
Commander of Grundy County Marine Corps )
League; RHODE BRONK, Commander/           )
Officiant of Disabled American Veterans   )
Chapter 86; and GERALD BELT, Commander )
of Morris VFW Post No. 6049,              )
                                          )
         Respondents-Appellees            )
                                          )
(The County Board of Grundy County,       )
Illinois,                                 )
                                          )  Honorable Robert C. Marsaglia,
         Cross-Appellant).                )  Judge, Presiding.
_____________________________________________________________________________

      JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
      Presiding Justice McDade and Justice Wright concurred in the judgment and opinion.
                                                OPINION


¶1          In 2002, the county board of Grundy County passed a resolution recognizing the Veterans

     Assistance Commission of Grundy County (hereinafter original VAC or VAC 1). Petitioner,

     Elton Monson, served as the duly-elected superintendent of VAC 1. This action stems from a

     resolution passed by the Grundy County board in December of 2011, wherein the board voted to

     reorganize and recognize a new VAC (VAC 2) with Kenneth Buck serving as superintendent.

¶2          Petitioners (VAC 1 and Monson) brought a declaratory judgment action in the Grundy

     County circuit court, requesting the court declare the county board’s resolution contrary to

     statute and without legal effect. Respondents, the county board and the six individuals who

     organized VAC 2, counterclaimed for injunctive relief prohibiting Monson from occupying the

     county-funded VAC office and from having access to the VAC 2’s files. The trial court granted

     the injunction and denied petitioners’ complaint for declaratory judgment. The court found the

     county board had the authority to recognize that VAC 2 was not required to fund VAC 1.

¶3          Petitioners appealed. In Veterans Assistance Comm’n v. County Board, 2013 IL App

     (3d) 120075, ¶ 23, this court reversed and remanded with instructions to make specific factual

     findings as to whether either purported VAC met the statutory requirements of the Military

     Veterans Assistance Act (Veterans Act) (330 ILCS 45/1 et seq. (West 2010)). Veterans

     Assistance Comm’n, 2013 IL App (3d) 120075, ¶ 23.

¶4          Following a hearing on remand, the trial court concluded that VAC 1 extinguished its

     own legal status by arbitrarily and capriciously excluding some posts and chapters of duly-

     recognized military veterans’ organizations in the county. Specifically, that VAC 1 prevented

     those members from voting based upon restrictive bylaws that were not statutorily authorized.


                                                     2
       The trial court further recognized the VAC 2 as the county’s only valid VAC, and noted that not

       all chapters or posts had to participate in the VAC in order for the VAC to be operational.

¶5            Petitioners appeal, claiming, inter alia, that VAC 1 did not extinguish its own legal status

       and that the VAC 1’s bylaws were valid, binding, and enforceable on the VAC 1’s members.

¶6            The county board of Grundy County cross-appeals, arguing that the trial court erred in

       the appointment of a special assistant State’s Attorney to represent the legally extinguished VAC

       1.

¶7            We affirm in part, reverse in part, and remand with directions.

¶8                                              BACKGROUND

¶9            The present appeal is, in many respects, a continuation of the first. As such, it is

       necessary to briefly set forth the facts of the first appeal and the underlying action of the county

       board of Grundy County to fully grasp the parties’ competing contentions. We note that the

       parties are identical in both appeals.

¶ 10          In 1999, the various military veterans’ organizations in Grundy County formed the VAC

       1. Petitioner Elton Monson served as the duly-elected superintendent. The county board passed

       a resolution in 2002 formally recognizing VAC 1 as the county’s Veterans Assistance

       Commission pursuant to section 2 of the Veterans Act (330 ILCS 45/2 (West 2010)).

¶ 11          On November 28, 2011, respondents Kenneth Buck, Alan Love, Rhode Bronk, Gerald

       Belt, Glenn Gavril, and Douglas Martin appeared before the media relations committee of the

       county board on behalf of the following veterans’ organizations, respectively: Morris American

       Legion Post No. 294; Grundy County Marine Corps League; Disabled American Veterans,

       Chapter 86; Morris VFW Post No. 6049; Coal City American Legion Post No. 796; and

       Minooka American Legion Post No. 1188. The six representatives requested the county board


                                                         3
       “cease the current operation” of the original VAC and recognize a separate, second VAC. When

       appearing before the media relations committee, the six representatives advised the committee

       that Monson refused to allow delegates from their respective Grundy County veterans’

       organizations to participate in the decision-making processes of the original VAC.

¶ 12          On December 13, 2011, the county board passed a resolution entitled “RESOLUTION

       TO RECOGNIZE AND APPROVE A REORGANIZED VETERANS ASSISTANCE

       COMMISSION AND TO REPEAL GRUNDY COUNTY RESOLUTION NUMBER 2002-

       069.” The resolution effectively repealed the 2002 resolution and recognized the second, newly

       organized VAC 2. Three days later, petitioners filed a complaint in the circuit court seeking a

       declaratory judgment that the board’s resolution was without legal effect.

¶ 13          VAC 2 elected Kenneth Buck from Morris American Legion Post No. 294 as

       superintendent on December 23, 2011. Shortly thereafter, the county board sent a letter to

       Monson indicating that all income, benefits, and insurance for Monson as superintendent would

       terminate on December 31, 2011. Respondents then filed a counterclaim to petitioners’ original

       declaratory action, requesting Monson demonstrate his authority to continue to act as the

       superintendent of the Grundy County VAC. Respondents further sought to enjoin Monson from

       conducting VAC business and to prohibit any further access to the county VAC office.

¶ 14          Following a hearing, the trial court entered an order declaring the county board had the

       authority to recognize VAC 2 and was not required to fund VAC 1. The court also granted

       respondents’ counterclaim enjoining Monson from conducting VAC business and from

       occupying the VAC office.

¶ 15          Petitioners appealed, arguing the county board lacked authority to create, destroy or

       reorganize VAC 1. Respondents argued that the board properly exercised its legislative authority


                                                       4
       to withdraw its recognition of the original VAC based upon improper behavior and malfeasance

       by the original VAC. See generally Veterans Assistance Comm’n v. County Board, 2013 IL App

       (3d) 120075.

¶ 16          This court determined that the county board’s resolution had no legal effect, as the

       existence of any properly organized VAC is not dependent upon the “ ‘recognition’ ” of the

       county board (relying on 330 ILCS 45/2 (West 2010)). Veterans Assistance Comm’n, 2013 IL

       App (3d) 120075, ¶ 16. However, the court’s analysis did not end there. It went on to note that

       the petitioners requested a declaration that VAC 1 was still intact. After an analysis of section 9

       of the Veterans Act (330 ILCS 45/9 (West 2010)), the court concluded that the legislature

       intended for only one VAC to exist in each county. Veterans Assistance Comm’n, 2013 IL App

       (3d) 120075, ¶ 19. The court further opined that a VAC must be an inclusive coalition with

       delegates and alternates from “ ‘each’ ” of the veterans organizations situated in the county. Id.

       ¶ 20. As the trial court did not address that issue, this court reversed and remanded with

       directions to examine whether either purported VAC currently met the statutory requirements of

       the Veterans Act. Id. ¶ 23.

¶ 17          Petitioners subsequently filed a motion to appoint Brett R. Geiger as special prosecutor

       for the representation of VAC 1. The trial court granted the motion over the objection of the

       county board, and the matter was set for hearing on remand.

¶ 18          At the evidentiary hearing, Kenneth Buck testified that prior to 2009, he was either a

       delegate or alternate to VAC 1 and that he participated and voted at those VAC meetings. Since

       sometime in 2009 through September 2011, he attended some of the VAC 1 meetings, but was

       not allowed to participate or vote on VAC matters. This occurred despite the fact that he was the




                                                        5
       elected commander of the Morris American Legion Post No. 294 and presented himself as that

       post’s delegate to VAC 1.

¶ 19          Buck testified that VAC 1 approved a bylaw in March of 2009 that required a delegate or

       alternate to its VAC to submit a certified copy of that individual’s DD-214. Buck attended the

       meeting when the bylaw requiring a DD-214 was passed, and was permitted to vote no to the

       rule change. A DD-214 is a certificate of release or discharge from active duty, and it is the

       exclusive means by which to establish honorable discharge. Buck presented a copy of his DD-

       214 to VAC 1 from which he had redacted his social security number, date of birth, and mailing

       address. Despite Buck’s submission of the form, Monson and VAC 1 prohibited Buck from

       participating in or voting on VAC matters.

¶ 20          At some point in 2009, the Morris American Legion Post No. 294 stopped receiving both

       notices and delegate/alternate submission forms from VAC 1. Buck’s post received no notices

       of VAC 1 meetings in either 2012 or 2013.

¶ 21          Finally, Buck testified as to the practices and procedures of VAC 2. VAC 2 has existed

       since December 17, 2011. Notice of its organizational meeting was sent to all posts and chapters

       of Grundy County-based military veterans’ organizations. At that meeting, 6 of the then-existing

       12 chapters or posts attended and approved the bylaws of VAC 2. The Minooka Veterans of

       Foreign Wars has since dissolved, leaving 11 posts existing in Grundy County as of the date of

       this action. VAC 2 has eight posts or chapters that regularly participate at its meetings with

       delegates or alternates. VAC 2 mails notices of its meetings and activities to all posts and

       chapters of military veterans’ organizations in the county. VAC 2 does not reject delegates or

       alternates that appear on behalf of posts or chapters and allows those delegates and alternates to




                                                        6
       participate and vote on VAC affairs. VAC 2 is, according to respondents, serving numerous

       veterans on a monthly basis.

¶ 22          Alan Love testified that he is a member of the Marine Corps League. The national

       organization legally chartered the Marine Corps League in February 2011, and it is recognized

       under the Act. Love served as the league’s commander. Soon after the league was chartered,

       Love was elected as the delegate to VAC 1. Love submitted his DD-214 to VAC 1, but also

       redacted his service number, social security number, and date of birth. VAC 1 rejected Love’s

       submission and refused to seat him as a delegate at VAC 1 meetings. Love testified he attended

       a couple VAC 1 meetings, but was never accepted as a delegate and not allowed to vote.

¶ 23          Elton Monson testified that he is currently acting as the superintendent of the original

       VAC of Grundy County. Monson has acted in that capacity for 14 years. Since being kicked out

       of the office in January of 2012, Monson stated he had paid for all the office supplies and phone

       cards necessary to operate the cell phones.

¶ 24          Monson testified that he would never deny a post the right to vote unless the member

       failed to comply with the bylaws. The bylaws provide that if three meetings are missed, the

       chapters are no longer part of the VAC 1, but they can sign up to rejoin again. Monson believes

       conflict regarding the DD-214s occurred before December of 2011. He also testified that those

       DD-214s submitted by Buck and Love were insufficient as they redacted pertinent and necessary

       information.

¶ 25          Upon questioning, Monson agreed generally that all delegates and alternates are selected

       by the chapter or posts, and the VAC 1 does not make that selection. Monson indicated that no

       persons had been denied services from the VAC 1 because the post or chapter he or she belonged

       to was not active within the VAC 1.


                                                       7
¶ 26          Monson further testified that only three or four posts had regularly attended meetings

       since 2011. Chapters and posts were notified of meetings by either knowing Monson’s phone

       number or physically appearing at the VAC office. The delegate/alternate forms are sometimes

       mailed, sometimes picked up; retrieval and contact is generally informal. Monson conceded that

       VAC 2 has enjoyed greater attendance than his since December 2011.

¶ 27          As for VAC 1’s practices, Monson testified that since December of 2011, VAC 1 has

       made one report of providing any services to veterans to its commission. From December 24,

       2011, to May 2013, the minutes of VAC 1 do not reflect any assistance being given to veterans.

       There were no reports from Monson to the commission regarding disbursement of funds to any

       veterans or for any other purpose despite the VAC 1’s own mandate per its bylaws that such

       reports and accountings occur on a monthly basis.

¶ 28          Donald Boyer testified that he served as the board chairman for VAC 1 starting in

       December of 2011. Since that time, no one has been denied the right to cast a vote for failing to

       submit a DD-214 or for failing to submit an alternate delegate form. Boyer then recalled,

       however, that Alan Love submitted a DD-214 in 2011. Boyer told Love he was not allowed to

       vote because Love had redacted certain information. Boyer testified he had no real doubt that

       Love was a veteran.

¶ 29          Kathleen Doran, who served as Monson’s assistant for VAC 1, testified regarding some

       of VAC 1’s practices and procedures, as well as its bylaws. VAC 1 does not have a listed

       telephone number. According to Doran, it does not notify all the posts and chapters of Grundy

       County-based military veterans’ organizations of its meetings and does not feel that such notice

       is necessary. The meetings have not always occurred on consecutive months, and some monthly




                                                       8
       meetings simply did not occur. VAC 1 does not send any applications or forms for membership

       to each of the active posts or chapters.

¶ 30          The parties stipulated to VAC 1’s bylaws, which contain restrictive provisions

       concerning post or chapter membership. Specifically, the bylaws provide for termination of a

       post’s or chapter’s membership in the VAC 1 and states that “[i]f a post, detachment, camp or

       chapter representative, delegate or alternate is absent for three (3) meetings during the Veterans

       Assistance Commission fiscal year of December 1, through November 30, the organization shall

       no longer be a member of the Veterans Assistance Commission of Grundy County.”

¶ 31          The bylaws restrictions only allow posts and chapters to elect their delegate and alternate

       at the same time once a year. Furthermore, and at issue here, the VAC 1 bylaws require that a

       delegate or alternate of a post or chapter submit a DD-214 to the VAC to be recognized by the

       VAC as a voting member. These restrictions remained in place from December 2011 through the

       time of the evidentiary hearing.

¶ 32          As for VAC 2, its bylaws require only that its member military veterans’ organizations be

       recognized by the Congress of the United States and the General Assembly of the State of

       Illinois. There are no requirements for delegates or alternates of posts and chapters to submit

       any documentation in order to participate in VAC affairs and activities.

¶ 33          At the close of testimony, the trial court admitted 11 exhibits of the Grundy County

       board. Among those exhibits was the board’s petition alleging malfeasance on the part of

       Monson, along with an order from case No. 07-MR-79. That order denied the efforts of the State

       to void the first VAC 1 election in 2007, denied the request that Monson be removed from his

       post as superintendent, and found that VAC 1 violated the Open Meetings Act.




                                                        9
¶ 34          Following argument, the court stated that its purpose on remand was to make specific

       findings as to whether the original VAC had extinguished its own legal status by failing to

       maintain a collective endeavor that allows each post, ship, camp or chapter to annually select its

       own delegates for the VAC.

¶ 35          The court then found that VAC 1 had arbitrarily and capriciously excluded members

       when it refused to accept their DD-214s in the fall of 2011. It noted that in order for the VAC to

       exist, not every existing post or chapter in the county had to participate. The court went on to

       hold that VAC 1 did, in fact, extinguish its own legal status by refusing to allow delegates to

       vote. Finally, the court held that VAC 2 properly formed in December 2011 and has continued

       to operate as a valid VAC in Grundy County since December 2011. Per the order, VAC 2 is to

       continue its operation, hold meetings and elections as provided by statute, and provide each

       legally-charted post in Grundy County notice of its meetings and activities.

¶ 36          Petitioners filed a motion to vacate and reconsider portions of the judgment. The trial

       court granted this motion in part, insofar as it modified a specific factual finding to show that

       VAC 2 was formed on December 17, 2011, and not December 12, 2011. The trial court denied

       the remainder of petitioners’ motion.

¶ 37          Monson and VAC 1 appeal.

¶ 38                                               ANALYSIS

¶ 39          Petitioners make two separate arguments that, for the purposes of their appeal, are

       interrelated. First, that VAC 1 did not extinguish its own legal status and maintained a collective

       endeavor that allowed each post, ship, camp and chapter to annually select its own delegates;

       second, that the bylaws of VAC 1 requiring presentation of a DD-214 is a valid, binding, and

       enforceable bylaw of the Grundy County VAC 1. Respondents counter, contending that the trial


                                                        10
       court’s ruling that VAC 1 extinguished its own legal status was not against the manifest weight

       of the evidence, and that VAC 1 engaged in improper, exclusionary conduct that violated the

       Veterans Act (330 ILCS 45/1 et seq. (West 2010)). We find these issues can be distilled down to

       one key point—neither VAC 1 nor VAC 2 constitutes a validly formed veterans’ assistance

       commission pursuant to the Act, and therefore, neither legally exists.

¶ 40          Statutory interpretation is at the heart of this case. At issue is section 9 of the Veterans

       Act, which provides in pertinent part, as follows:

                          “§ 9. In counties having 2 or more posts, camps, chapters or

                      detachments of military veterans organizations as may be

                      recognized by law, a central assistance committee may be

                      organized to be known as the Veterans Assistance Commission of

                      such county, composed of one delegate and one alternate from

                      each of such posts, camps, units, and chapters or ship selected

                      annually as determined by each post, ship, camp, or chapter.

                      When so organized a commission shall be clothed with all the

                      powers and charged with all the duties theretofore devolving upon

                      the different posts and chapters as provided in Section 2.” 330

                      ILCS 45/9 (West 2010).

¶ 41          If the language of a statute is clear and unambiguous, then there is no need to resort to

       other means of construction. In re B.L.S., 202 Ill. 2d 510, 515 (2002). If there is no more than

       one reasonable interpretation of the statutory language, then the statute is not ambiguous. Id.

       “Statutes are to be construed in a manner that avoids absurd or unjust results.” Croissant v.




                                                        11
       Joliet Park District, 141 Ill. 2d 449, 455 (1990) (citing Carson Pirie Scott & Co. v. Department

       of Employment Security, 131 Ill. 2d 23, 45 (1989)).

¶ 42            In our earlier decision in this case (Veterans Assistance Comm’n v. County Board, 2013
IL App (3d) 120075), a panel of this court concluded that section 9 is properly construed to mean

       that there can only be one VAC in each county. Further, in order to have an operational VAC,

       each of the veterans’ organizations within the county must participate. Specifically, the court

       found:

                           “We point out that the statute refers to the VAC as a ‘central’

                       assistance committee composed of ‘one delegate and one alternate

                       from each of such posts, camps, units, and chapters or ship

                       selected annually as determined by each post, ship, camp, or

                       chapter.’ (Emphasis added.) 330 ILCS 45/9 (West 2010). The

                       legislature's decision to use these words strongly indicates the

                       legislature intended for only one VAC to exist in each county. Id.

                       Since each veterans’ group must have a delegate and alternate in

                       the county VAC, we find that there can only be one operating

                       VAC in any given county, which includes each legally recognized

                       post, ship, camp, or chapter in the county. Id.

                           We note that, with some legislative forethought, our lawmakers

                       seemed to anticipate that a central assistance committee cannot

                       efficiently function on behalf of veterans unless ‘each’ veterans’

                       organization in the county participates by sending a delegate and

                       an alternate to the central assistance committee. Consequently, we


                                                        12
                      conclude that the body claiming legal status as an operational

                      VAC, with the power to compel county funding of the VAC by

                      mandamus under the Act, must be an inclusive coalition that

                      incorporates annually selected delegates and alternates from ‘each’

                      of the veterans’ organizations situated in the county.” Veterans

                      Assistance Comm’n, 2013 IL App (3d) 120075, ¶¶ 19-20.

¶ 43          The statute clearly and unambiguously provides for only one VAC in each county and, to

       be a valid and operational, it must be comprised of one delegate and one alternate from each of

       the duly-recognized veterans’ organizations in the county. Such a reading is further reinforced

       by the responsibilities vested in the VAC when organized, specifically, that the “commission

       shall be clothed with all the powers and charged with all the duties theretofore devolving upon

       the different posts and chapters as provided in Section 2.” 330 ILCS 45/9 (West 2010). If the

       power to compel the disbursement of funds through mandamus is transferred to the VAC upon

       organization, it is logical that there can only be one and that each post and chapter must

       participate. Furthermore, it is consistent with the fact that the statute mandates the county

       provide the office for the VAC and furnish it with all the necessary supplies. 330 ILCS 45/10

       (West 2010). It seems implausible, indeed, even unreasonable, that the legislature would require

       the county to provide offices and supplies for multiple VACs, as well as compensation for

       multiple superintendents and his or her employees.

¶ 44          With that statutory framework in mind, we turn now to the parties’ arguments regarding

       the existence of their respective VACs. Petitioners’ argument that the bylaws of VAC 1 are

       valid and that there was no evidence presented that demonstrated exclusionary behavior during

       the relevant timeframe is without merit. Monson’s own testimony confirms that VAC 1


                                                       13
       prevented Buck and Love from voting in the fall of 2011 based on their redacted DD-214 forms.

       In addition, the trial court found that VAC 1 excluded six posts from seating delegates and

       alternates at its meetings in the fall of 2011. While Boyer first stated that VAC 1 did not prevent

       any members from voting, he later admitted that he personally informed Love he was not

       allowed to vote based on the redacted information in his DD-214 submission. This is despite the

       fact that Boyer never had any real doubt that Love was an honorably discharged veteran. In

       short, the record is replete with evidence that petitioners excluded members from participation in

       VAC 1.

¶ 45          We, therefore, find that VAC 1’s restrictive bylaws contravene the plain language of the

       statute and the spirit of the Veterans Act. 330 ILCS 45/9 (West 2010). Section 9 is

       conspicuously devoid of any language conferring authority on the VAC itself to choose the

       delegate and alternate for the member post or chapter, nor does it state that the VAC can restrict

       the post or chapter’s voting privileges without proof of honorable discharge. To the contrary, the

       superintendent is the only individual required to be an honorably discharged veteran of the armed

       forces of the United States. 330 ILCS 45/10 (West 2010). There is no requirement that the

       delegates or alternates be veterans. Indeed, it is up to the individual posts to determine who will

       represent its interests within the commission, and many nonveterans would be just as capable

       and willing to provide their services. The best example we can surmise is the son or daughter of

       a veteran, who, while not having served in the armed forces themselves, are still committed to

       helping veterans and their families.

¶ 46          By refusing to seat delegates, VAC 1 removed itself from the purview of the statute. It is

       no longer a functioning central committee composed of a delegate and alternate from each

       veterans’ organization in the county working as a cohesive unit and, as such, is not a valid VAC.


                                                       14
¶ 47          The flipside of that coin, of course, is that VAC 2 is also not a valid VAC. Due to the

       infighting among the various veterans’ organizations over control of the VAC, VAC 2’s

       membership does not consist of a delegate and alternate from each post, ship, camp or chapter

       currently operating in Grundy County. According to Buck, eight posts or chapters regularly

       participate at its meetings. From December of 2011 through June of 2013, there were 12 total

       military veterans’ organizations based in Grundy County. In July of 2013, that number dropped

       to 11. As we stated above, section 9 is unequivocal in its requirement that a VAC must have one

       delegate and one alternate from each post to be duly organized. Eight participating members out

       of eleven, while a majority, does not qualify it as an inclusive coalition.

¶ 48          Finally, we point out that under section 9 of the Veterans Act, there is no requirement that

       a county have a VAC in order for the various veterans’ organizations to receive county funding.

       The VAC is a discretionary creature; one “may” be organized in a county with multiple posts. It

       seems relatively clear that the underlying rationale of a VAC is to streamline the process and

       facilitate the assistance to veterans in counties with multiple posts or chapters. What is also

       glaringly obvious is that the legislature did not intend or foresee the petty behavior at issue here.

       There can be no doubt that this litigation, resulting originally from an ego driven power grab, has

       resulted in nothing more than the wasting of funds intended to help veterans. To be clear, the

       necessity for this litigation arose from VAC 1 and Monson’s “my way or the highway,”

       statutorily unauthorized manner of dealing with member veterans’ groups.

¶ 49          As neither VAC 1 nor VAC 2 meets the statutory requirements, we find that there is no

       validly formed VAC operating in Grundy County. We, accordingly, affirm the trial court's order

       finding that VAC 1 extinguished its own legal status and reverse the trial court's order

       recognizing VAC 2 as the county's operative VAC.


                                                        15
¶ 50                          Cross-Appeal of Respondent Grundy County Board

¶ 51          As previously mentioned, the petitioners moved for the appointment of a special assistant

       State’s Attorney to represent them on remand. The trial court granted petitioners’ motion and

       appointed attorney Brett R. Geiger.

¶ 52          Respondent-cross-appellant, the county board of Grundy County, now appeals that

       appointment, arguing that the State’s Attorney’s office has no statutory duty to represent the

       legally extinguished VAC and that the county board has no obligation to provide funds to

       compensate private counsel. The county board also requests repayment of fees paid pursuant to

       the court’s order.

¶ 53          The parties are at odds over the holding of Hazen v. County of Peoria, 138 Ill. App. 3d
836 (1985). In Hazen, plaintiffs, Veterans Assistance Commission of Peoria County (Peoria

       VAC) and Richard Hazen, as superintendent of the Peoria VAC, appealed from an order denying

       them a writ of mandamus against the county board of Peoria County. Defendants, the county of

       Peoria and the Peoria County board, cross-appealed from the trial court’s order requiring the

       county to pay the fees of private counsel retained by plaintiffs. Id. at 838. Regarding the

       attorney fees, the trial court held that the State’s Attorney’s office could not represent both the

       Peoria VAC and the county board, therefore, the county is liable for the cost of retaining private

       counsel to represent the Peoria VAC. Id. at 841-42.

¶ 54          After analyzing the statutorily prescribed duties of the State's Attorney pursuant to

       section 5 of the Counties Code (Ill. Rev. Stat. 1983, ch. 14, ¶ 5 (now 55 ILCS 5/3-9005 (West

       2012))), the Hazen court found that the State’s Attorney had no duty to represent other units of

       local government — including the Peoria VAC. Hazen, 138 Ill. App. 3d at 842. The county

       board had no obligation to provide funds from the county general fund to compensate special


                                                        16
       counsel for the Peoria VAC in that case, where the State’s Attorney represented the county in

       litigation involving the VAC. The court accordingly held that the attorney for the Peoria VAC

       was not entitled to compensation from general county funds but, rather, must be paid from Peoria

       VAC funds. Id.

¶ 55          This determination is consistent with our supreme court’s holding in Makowicz v. County

       of Macon, 78 Ill. 2d 308, 314-15 (1980), where it found that employees and agents in a properly

       constituted VAC are employees or agents of the VAC, not the county board. It is further

       supported by the specific statutory language of section 10, which states that “[t]he superintendent

       and other employees shall be employees of the Veterans Assistance Commission, and no

       provision in this Section or elsewhere in this Act shall be construed to mean that they are

       employees of the county.” 330 ILCS 45/10 (West 2010).

¶ 56          Hazen is applicable to the case at bar and militates against a finding that VAC 1 is

       entitled to the appointment of a special assistant State’s Attorney. Furthermore, pursuant to

       section 3-9005 of the Counties Code, the duty of the State’s Attorney in defending proceedings

       extends to “all actions and proceedings brought against his county, or against any county or State

       officer, in his official capacity, within his county.” 55 ILCS 5/3-9005(4) (West 2012). Given

       that neither VAC 1 nor Monson is a county or state officer, the county has no obligation to fund

       a VAC’s lawsuit or legal defense.

¶ 57          Petitioners set forth a number of contentions in regard to attorney fees, which we touch

       upon briefly only to dispel them. First, petitioners’ brief implies that the Hazen court found that

       if a VAC requested an appointment of a special prosecutor, then such appointment could be

       made at the trial court’s discretion. This is a misinterpretation. The court simply noted that even

       if they were to find that the VAC was a department of county government entitled to legal


                                                       17
       representation by the State’s Attorney, the private counsel retained by the VAC in that case still

       does not qualify for compensation from general county funds. Hazen, 138 Ill. App. 3d at 842.

       The court opined hypothetically that in the event the State’s Attorney served as the legal advisor

       of the VAC and the VAC declined to accept the advice of the State’s Attorney, the VAC would

       be obligated to request appointment of special counsel by the circuit court. The Hazen VAC

       made no such request. The court only advanced that theoretical argument to highlight that the

       VAC never requested counsel. The statement is largely dicta, having no bearing on the court’s

       ultimate resolution of Hazen, i.e., that the VAC is a unit of local government and thus, the county

       is under no obligation to indemnify the VAC for private counsel.

¶ 58          Second, petitioners contend that “it would be fundamentally unfair to allow the county to

       fund its own legal defense and prosecution, and the Second VAC’s legal defense and

       prosecution, while preventing the first VAC *** from being represented adequately in this

       proceeding.” We note that while the individual respondents are represented by private counsel,

       the record is unclear as to whether the county is actually funding their legal defense. More

       importantly, it is irrelevant to the outcome of this case. If the county did, in fact, defray the cost

       of legal services for VAC 2, it is not seeking relief or reimbursement in its cross-appeal. The

       issue is not before us.

¶ 59          We find the trial court erred in granting petitioners’ motion for appointment of a special

       assistant State’s Attorney and accordingly vacate the appointment. We further find that

       respondent/cross-appellant county board of Grundy County should be reimbursed by petitioners

       for any attorney fees paid to date under the trial court’s erroneous order of August 9, 2013. We

       remand to the circuit court for a proper calculation of those fees.

¶ 60                                              CONCLUSION


                                                         18
¶ 61          For the foregoing reasons, the judgment of the circuit court of Grundy County is affirmed

       in part, reversed in part, and remanded with directions to calculate those attorney fees

       respondent/cross-appellant should be reimbursed.

¶ 62          Affirmed in part, reversed in part, and remanded with directions.




                                                       19